DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-17 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Mertel (2008/0190641) in view of Urano (2012/0092117).
 	Mertel discloses an insulated wire material including a conductor (4b); a peripheral insulating layer (6b) with which the periphery of the conductor is coated; and a welding member (4a) provided at at least one end portion of the conductor and joined via a welded portion (16) in an axial direction of the conductor (re claim 12).  Mertel also discloses that the area ratio of Sc1:Sc2 satisfies 1:1 (re claim 23).
 	Mertel does not disclose the conductor including a plurality of divided conductors placed in parallel to each other and a conductor insulating layer interposed between the divided conductors (re claim 12).
 	Urano discloses a conductor comprising a plurality of divided conductors (14) placed in parallel to each other and conductor insulating layer (16) interposed between the divided conductors.  Urano also discloses that the divided conductors are flat or ribbon conductors (re claims 13-14); the conductor has a flat body of strand wires, and the strand wires include an enameled wire which has the conductor insulating layer formed by an enameled layer (re claim 15).
 	It would have been obvious to one skilled in the art to modify the conductor of Mertel to comprise a plurality of enameled wires as taught by Urano to provide a conductor with reduced eddy current loss.
 	It is noted that since the welding member of Mertel comprises structure and material as claimed, it can be configured to be welded with a terminal of an electronic equipment interposing the insulated wire material and the terminal in the axial direction of the conductor (re claim 12).  It has been held that the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.
 	Re claim 15, it has been held that the patentability of a product claim is determined by the novelty and nonobviouness of the claimed product itself without
consideration of the process for making it, molded, which is recited in the claim.  In re Thorpe, 111 F. 2d 695, 698, 227 USPQ 964, 966; see also In re Nordt Development Co., LLC, [2017-1445] (February 8, 2018).
 	Re claims 16-17 and 20-22, it would have been obvious to one skilled in the
art to use oxygen-free copper for the divided conductors and welding member of
the modified Mertel insulated wire material as well as PEEK or organic polymers or foamed insulation (insulation having cells) for the conductor insulating layer to meet the specific use of the resulting wire material since these materials are well-
known in the art for being used as conducting and insulating materials respectively.
In addition, it has been held that within the general skill of a worker in the art to
select a known material on the basis of its suitability for the intended use as a
matter of obvious design choice.  In re Leshin, 125 USPQ 416.
 	Re claim 19, since the modified insulated wire material of Mertel comprises structure and material as claimed, the tensile strength of the welded portion is equal to or more than 300 MPa.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Mertel in view of Urano as applied to claim 16 above, and further in view of Liu et al.
 	Mertel, as modified, discloses the invention substantially as claimed except for the welded portion containing a tin element.  Liu et al. discloses a conducting wire structure.  Liu et al. discloses that tin can prevent the conducting wire from oxidation and is helpful for welding process ([0031]).  It would have been obvious to one skilled in the art to provide a tin element at the welded portion in the modified insulated wire material of Mertel (i.e., surrounding the conductor with a tin layer) to protect the conductor and provide a welding mean thereof as taught by Liu et al.

Claims 26, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Mertel in view of Urano as applied to claim 12 above, and further in view of Gorohata et al. (2004/0041491).
 	Mertel and Urano disclose the invention substantially as claimed except for a coil including a plurality of pieces of the insulated wire material in which welding members of the pieces being electrically connected to each other.  Gorohata et al., Figs 2-4 and [0076], discloses a coil including a plurality of pieces of insulated wire material, wherein (welded) ends of the pieces are electrically connected to each other.  It would have been obvious to one skilled in the art to provide a plurality of pieces of the modified insulated wire material of Mertel to form a coil with the ends of the pieces (having welding members thereon) electrically connected to each other as taught by Gorohata et al.

Claims 12, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Onimaru et al. (2008/0007133) in view of Mourou et al. (2014/0042865).
 	Onimaru et al. discloses an insulated wire material, including a conductor (131, Fig. 8) including a plurality of divided conductors (133) placed in parallel to each other and a conductor insulating layer (136) interposed between the divided conductors; and a periphery insulating layer (134) with which a periphery of the conductor is coated.  Onimaru et al. also discloses that the thickness of the conductor insulating layer is 0.01 to 3 µm ([0085]) (re claims 32-33).
 	Onimaru et al. does not disclose a welding member provided at at least one end portion of the conductor and joined via a welded portion in an axial direction of the conductor (re claim 12).
 	Mourou et al. discloses an insulated wire (10) comprising a conductor and a welding member (40) provided at an end portion of the conductor and joined via a welded portion in an axial direction of the conductor.  
		
    PNG
    media_image1.png
    236
    390
    media_image1.png
    Greyscale

It would have been obvious to one skilled in the art to provide the conductor of Onimaru et al. with a welding member as taught by Mourou et al. to form a connection means for the insulated wire.  It is noted that since the welding member of Mertel comprises structure and material as claimed, it can be configured to be welded with a terminal of an electronic equipment interposing the insulated wire material and the terminal in the axial direction of the conductor (re claim 12).  It has been held that the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.

Response to Arguments
Applicant’s arguments with respect to claim 12 have been considered but are moot in view of new ground of rejection.
 	Applicant states that the welded member and welded portion are distinct and argues that Mertel and Urano fail to disclose or suggest the "welding member" defined in claim 12, as amended; therefore, the combination would not render claim 12 obvious.  
 	Examiner would disagree.  Claim 12 , as amended, broadly recites "a welding member provided at at least one end portion of the conductor and joined via a welded portion in an axial direction of the conductor, wherein the welding member is configured to…"  Mertel, likewise, discloses a welding member (4a) provided at at least one end portion of the conductor (4b) and joined via a welded portion (16) in an axial direction of the conductor (Figs 1-2).  As disclosed in Mertel, element "4a" and element "16" are distinct.  It has been held that the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.  Accordingly, the combination of Mertel and Urano does teach the claimed invention as claimed in claim 12.
 	Regarding the combination of Onimaru and Mourou, applicant argues that the welding member of Mourou is not configured to be welded to a terminal or another insulated wire.  Thus, Mourou does not disclose or suggest the "welding member" as recited in claim 12.  Examiner would disagree.  Again, the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.  Accordingly, the combination of Onimaru and Mourou does teach the claimed invention as claimed in claim 12.

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847